Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are pending.  
Claim Objections
Claim 2 is objected to because of the following informalities:  
With respect to instant claim 2, it is suggested that Applicant delete the parentheses around “(detergent)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,707,472.
‘472 teaches an aqueous concentrated liquid laundry detergent composition containing at least 8 wt% to 40 wt% of an anionic non-soap surfactant; at most 30 wt% of nonionic surfactant, at most 10 wt% of an additional surfactant; at least 0.1 wt% to 10 wt% of an alkyl hydroxamate or alkyl hydroxamic acid; and at least 2 wt% to 20 wt% of an ethoxylated polyethyleneimine.  See claim 1.  Specifically, ‘472 teaches 8.49% of lAS acid, 4.24% SLES 3EO, 1.5% fatty acid, 12.74% NI 7EO, 0.15% sodium hydroxide, 3.5% triethanolamine, 20% propylene glycol, 1.63% of cocohydroxamic acid or 1.63% of cocohydroxamate, water, etc.  See paras. 110-122.  Note that, the Examiner asserts that the compositions disclosed by ‘472 would be capable of functioning as a hard surface or industrial formulation as recited by instant claims 10 and 11 and be shelf-stable as recited by the instant claims.  ‘472 discloses the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of ‘472 anticipate the material limitations of the instant claims.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2,707,472.
‘472 is relied upon as set forth above.  However, ‘472 does not teach, with sufficient specificity, a composition containing the specific amount of stabilizer as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing the specific amount of stabilizer as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘472 suggest a composition containing the specific amount of stabilizer as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/177016.
‘016 teaches a composition useful for cleaning soil, wherein “soil” refers to an foreign substance that is in contact with a surface.  These soils include a residue of grain, a dairy product, an alcoholic beverage, a fruit, a vegetable, a meat, a soiled dish residue, an industrial fermentation product, or any combination thereof.  See para. 57.  The composition has a pH value from about 0.5 to about 7.  See para. 60.  The composition may be in the form of a liquid.  See para. 64.  An enzyme is provided in the composition an may be a protease, a lipase, a cellulase, etc.  See paras. 83-84.  At least one additive may also be used in the composition.  An acid may be used in an amount from 0.5% to 85% by weight and includes nitric acid, sulfuric acid, etc.  See paras. 86 and 87.  Additionally, a variety of other additives may be used in the composition including a solvent such as propylene glycol, ethylene glycol, methanol, ethanol, etc.  See paras. 88-90.  Chelating agents may also be used in the compositions and include hydroxamic acid such as octyl hydroxamic acid, etc.  See para. 101.  The additive can be provided in amounts from 0.05% to 85% by weight and may include a combination of additives.  See paras. 102-103.  Additionally, the compositions may include a wide variety of surfactants in amounts from 0.05% to 85% by weight.  See paras. 104-114.  In some embodiments, the composition solution is applied to soiled industrial equipment to clean the industrial equipment, to dishes, etc.  See paras. 127-128.  Note that, the Examiner asserts that the compositions disclosed by ‘472 would be capable of functioning as a textile formulation as recited by instant claim 9.  Additionally, the Examiner asserts that the broad teachings of ‘016 would suggest compositions which are shelf-stable as recited by the instant claims because ‘016 teaches compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘016.    
‘016 does not teach, with sufficient specificity, a composition containing a solvent, an additive such as a surfactant, a stabilizer such as hydroxamic acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a solvent, an additive such as a surfactant, a stabilizer such as hydroxamic acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘016 suggest a composition containing a solvent, an additive such as a surfactant, a stabilizer such as hydroxamic acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/G.R.D/May 5, 2022